Judgment, Supreme Court, Bronx County (Barbara Newman, J.), rendered September 10, 1996, convicting defendant, after a jury trial, of robbery in the second degree and assault in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years and 1 year, respectively, unanimously affirmed.
By making a generalized objection, defendant failed to preserve his present challenge to a comment on defendant’s credibility contained in the prosecutor’s summation, and we decline to review it in the interest of justice. Were we to review this claim, we would find that it was an isolated and somewhat innocuous comment, and certainly not part of a pattern of inflammatory remarks, and it could not have deprived defendant of a fair trial (see, People v D'Alessandro, 184 AD2d 114, lv denied 81 NY2d 884). Concur — Ellerin, P. J., Nardelli, Williams and Rubin, JJ.